           Case 1:19-cr-10075-MLW Document 31 Filed 03/28/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             )  Crim. No. 19-10075-MLW
                                     )
RUDOLPH “RUDY” MEREDITH,             )
                                     )
            Defendant.               )
____________________________________)

       DEFENDANT’S RESPONSE TO THE COURT’S MARCH 27, 2019 ORDER

       The defendant, Rudolph Meredith, respectfully submits the following response to the

Court’s Order dated March 27, 2019 (Docket No. 27).

       The defendant does not dispute the correctness of the proposed jury instructions or the

accuracy of the alleged facts as set forth in the government’s submission concerning the

applicable law and statement of facts relating to the defendant’s proposed guilty plea (Docket

No. 18).

                                                    Respectfully Submitted,

                                                    RUDOLPH MEREDITH

                                                    By his attorneys,

                                                    /s/ Felice M. Duffy
                                                    Felice M. Duffy (Fed. Bar No. ct21379)
                                                    Duffy Law, LLC
                                                    129 Church Street, Suite 310
                                                    New Haven, CT 06510
                                                    Phone: (203)946-2000
                                                    Fax: (203)907-1383
                                                    felice@duffylawct.com

                                                    /s/ Young Paik
                                                    Young Paik (BBO# 660896)
                                                    Paik & Brewington, LLP
                                                    92 State Street, Suite 700
                                                    (617) 439-0150
Dated: March 28, 2019                               yp@paikbrewington.com
         Case 1:19-cr-10075-MLW Document 31 Filed 03/28/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified in the Notice of Electronic Filing (NEF)


                                                      /s/ Young Paik
                                                      Young Paik

Dated: March 28, 2019




                                                 2
